Title: From George Washington to the Continental Congress Executive Committee, 27 February 1777
From: Washington, George
To: Continental Congress Executive Committee



Gentlemen
Head Quarters Morris town 27th Feby 1777

I am honoured with yours of the 20th 21st and 22d Insts. The French Gentlemen having been demanded by General Howe as Officers belonging to the British Army, I gave directions to the Council of Safety of pennsylvania, on the 22d Inst. to send them to Easton, from whence, they might go to Brunswic or Amboy. It will probably be some Months before they reach Canada, for if we deny them the Liberty of returning by land, they must wait at New York till the St Lawrence is navigable.

I shall signify the want of Rope Makers, in General Orders, and if there are any in the Army they shall be sent.
On recurring to my letter to Genl Gates of the 19th I found with much concern the paragraph alluded to in yours, importing a Censure unmerited by you and not designed by me. I only meant to convey to him my Ideas of the expediency of removing the public Stores from philadelphia and that he should converse with you upon the Subject. By some means, the Gentleman who drafted the Letter, adopted a Language different from what I wished, or what Justice, and a regard to your exertions and polite Attentions to my requisitions, would justify.
It is true that whatever is under my Signature is imputable to me, and to be considered as my Act, but in this Instance, permit me to assure you, that the immense Business which surrounded me at that time, occasioned me to be less attentive to the letter than I otherwise should have been, and which would have prevented your Regret and my Concern.
I am free to declare that I have the highest Sense of your exertions in the great Cause in which we are engaged, and to profess my warmest thanks for the strict and pointed Regard you have ever paid, and which you promise to shew to my Requisitions upon all occasions.
The Recruits from the new Regiments come in so slowly, or rather do not come in at all (tho’ I hear that Town and Country are full of them) that I shall be under the Necessity of calling for a Reinforcement of Militia to supply the places of those whose Terms of Service are near expiring. Some of General Johnson’s Men are already gone, and the whole will go the 5th of next Month. The Eastern Militia under Genl Lincoln are engaged to the 15th March. These two Bodies form so considerable a part of our Army, that unless they are replaced by continental Troops or Militia from some of the other States, we shall be left almost in a defenceless Situation. Add to this, that a Number of our best Troops will be down in the small pox for a time to come.
The Militia of Baltimore, Harford and Cæcil were ordered out, as well as those of Frederick, but I have never heard whether they turned out. I shall be glad to know whether I may expect them, at what time and in what Numbers?
If those of the pennsylvania Militia, who have not yet performed their tour of duty, can be prevailed upon to come out, and to stay five or six Weeks from the time they join the Army, they will render most essential Service.
If General Howe, who certainly must have intelligence of our Situation, does not take Advantage of our weakness, he must have reasons that I am altogether at a loss to account for, unless it be the want of

Horses, which I beleive are much reduced. However, it is our Business to prepare for the worst; and not to reason ourselves into a Beleif that the Enemy are unable to attack us. I am Gentlemen with the sincerest Esteem & Regard Your most obt Servt

Go: Washington

